DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Action is responsive to the After Final Amendment filed 05.03.2021.  Claims 1-20 are pending.  Claims 1, 16, and 20 have been written in independent form.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 USC § 102 that form the basis for the rejections under this section made in this Office Action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 20 is/are rejected under 35 USC § 102(a)(1) as being anticipated by Gill et al., U.S. Patent Application Publication 2016/0257408 A1 (hereinafter called Gill ‘408).
Regarding claim 20, Gill ‘408 teaches a seat assembly for attachment to an aircraft monument in a cabin of an aircraft, the seat assembly comprising:
a passenger seat (See e.g., FIG. 5 element 18); and
a shell (See e.g., FIG. 5– element 26) that comprises a plurality of walls (See e.g., FIG. elements 28, 42, 54), defining a seat compartment (See e.g., FIG. 5 element 14), the shell at least partially surrounds the passenger seat (See e.g., FIG. 5 elements 18), the plurality of walls comprising a first end wall (See e.g., FIG. element 54), comprising a rear (See e.g., FIG. 5 element 54, where 54 makes up the entirety of the back, side, and the outside of the arm rest of 18, and teaches a rear), the rear comprising a jogged portion (See e.g., FIG. 5 element 54, a jogged portion), the rear of the shell comprising an upper section (See e.g., FIG. 5 element 54, where the top edge of 54 on 18 beginning behind element 52 and ending before the top curved edge of 54 just above the arm rest, teaches an upper section), a lower section (See e.g., FIG. 5 element 54, where the bottom of 54 on 18 attached at the unlabeled legs, teaches a lower section), and a transition section between the upper section and the lower section (See e.g., FIG. 5 element 54, where the curved edge of 54 on 18 at the edge that looks like an arm rest, teaches a transition section between the upper section and the lower section), wherein the transition section defines the jogged portion (See e.g., FIG. 5 element 54, where the curved edge of 54 on 18 at the edge that looks like an arm rest, teaches a jogged portion), the first end wall comprises an outer surface (See e.g., FIG. 5 the entire back side of element 54), the upper section is positioned rearward of the transition section (See e.g., FIG. 5 element 54, where the top edge of 54 on 18 beginning behind element 52 and ending before the top curved edge of 54 just above the arm rest, teaches an upper section is positioned rearward of the transition section), and the lower section is positioned forward of the transition section (See e.g., FIG. 5 element 54, where the bottom of 54 on 18 attached at the unlabeled legs, teaches a lower section is positioned forward of the transition section), and
a rear cavity outside of the shell (See e.g., FIG. 5 element 56), wherein the rear cavity is rearward of and below the outer surface of the first end wall (See e.g., FIG. 5 element 56, where the floor of element 56 is located behind and below the outer surface of the first end wall), and the rear cavity is positioned below the transition section (See e.g., FIG. 5 element 56, where the floor of element 56 is located underneath the transition section).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 USC § 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-10, and 12-19 is/are rejected under 35 USC § 103 as being unpatentable over Moran, U.S. Patent Application Publication 2016/0114892 A1 (hereinafter called Moran), and further in view of HEIDTMANN et al., U.S. Patent Application Publication 2017/0267350 A1 (hereinafter called HEIDTMANN).
Regarding claim 1, Moran teaches an aircraft monument for use in a cabin of an aircraft, the aircraft monument comprising:
a monument assembly (See e.g., FIG. 3 element 104) comprising a frame (See e.g., FIG. 3, where the walls that surround the monument 104 teach a frame), the frame comprising a plurality of walls (See e.g., FIGS. 2 & 3 elements 160, 162, 164, 166), defining a compartment (See e.g., FIG. 3 element 102, 108, 204), the plurality of walls comprising a first end wall (See e.g., FIG. 3 element 166) that comprises a forward section of the frame (See e.g., FIG. 3 element 214) at a forward plane of the frame (See e.g., FIG. 3, where an invisible vertical plane from the bottom of section 214 to the top wall teaches a forward plane), the compartment being defined rearward of the forward section of the frame (See e.g., FIG. 3 element 102); and
a seat assembly forward of the frame (See e.g., FIG. 3 element 114), the seat assembly comprising … a passenger seat (See e.g., FIG. 3 element 114).
But, Moran does not teach the seat assembly comprising a shell … the shell at least partially surrounding the passenger seat, wherein a rear of the shell is located rearward of the forward plane of the frame and above a portion of the compartment of the monument assembly.
However, HEIDTMANN teaches the seat assembly (See e.g., FIGS. 1 & 2a elements 6, 24, & 42) comprising a shell (See e.g., FIGS. 1 & 2a-2b elements 16 & 36; ¶s [0039]-[0040], which disclose that shells 16 and 36 are the same shell) … the shell at least partially surrounding the passenger seat (See e.g., FIGS. 1 & 2a element 6), wherein a rear of the shell is located rearward of the forward plane of the frame and above a portion of the compartment of the monument assembly (See e.g., see annotated FIGS. 1-2b herein below; ¶ [0040].  NOTE: Examiner is not relying on HEIDTMANN to teach the forward plane of the frame, as may be implied by the annotated figures herein below.  Rather, Examiner is communicating that, when the shell of the HEIDTMANN is combined with FIG. 3 of Moran, by placing it between wall 166, i.e., the first end wall having the forward plane, and the passenger seat 114, the annotated rear of the shell of HEIDTMANN, in the figures herein below, is located rearward of the forward plane of the frame recited in Moran, and the annotated rear of the shell of HEIDTMANN is located above a portion of the compartment of the monument assembly recited in Moran).
HEIDTMANN (See e.g., ¶ [0039]).

    PNG
    media_image1.png
    734
    610
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    942
    753
    media_image2.png
    Greyscale


Regarding claim 2, Moran, as modified by HEIDTMANN in the rejection of claim 1 hereinabove, further teaches wherein the shell defines a rear cavity rearward of an outer surface of the shell, the forward section of the frame extending into the rear cavity (HEIDTMANN See e.g., annotated FIG. 2b hereinabove & Moran FIG. 3 element 214, in the combination, the backward leaning part of element 44 of HEIDTMANN placed between the seat 114 and jogged portion 214 of Moran defines a rear cavity rearward of an outer surface of the shell, where, the outer surface of element 44 facing the surface of 214, teaches an outer surface of the shell, and Moran FIG. 3 element 214 in the combination just described, teaches the forward section of the frame extending into the rear cavity).
Regarding claim 3, Moran, as modified by HEIDTMANN in the rejection of claim 2 hereinabove, further teaches wherein the compartment extends into the rear cavity (Moran See e.g., FIG. 3 element 108).
Regarding claim 4, Moran, as modified by HEIDTMANN in the rejection of claim 1 hereinabove, further teaches wherein the shell comprises a first end wall, defining the rear of the shell (HEIDTMANN See e.g., annotated FIGS. 1 & 2b hereinabove), the first end wall of the shell (HEIDTMANN See e.g., annotated FIGS. 1 & 2b hereinabove) mirroring the first end wall of the frame (Moran See e.g., FIG. 3 element 166).
Regarding claim 6, Moran, as modified by HEIDTMANN in the rejection of claim 1 hereinabove, further teaches wherein at least a portion of the passenger seat is configured to extend rearward of the forward plane (Moran See e.g., FIG. 3 the back rest of element 166).
Regarding claim 7, Moran, as modified by HEIDTMANN in the rejection of claim 1 hereinabove, further teaches wherein the frame defines a galley monument (Moran See e.g., FIG. 3 element 104), the compartment is a galley cart compartment (Moran See e.g., FIG. 3 element 204), configured to receive at least one galley cart (Moran See e.g., FIG. 3 element 108), and the galley monument comprises a galley refrigeration system (Moran See e.g., ¶ [0020]), comprising at least one of an air supply duct (Moran See e.g., FIG. 3 element 132) or an air return duct (Moran See e.g., FIG. 3 element 134), positioned below the seat assembly for transporting airflow within the galley monument (Moran See e.g., FIG. 3 elements 132, 134, & 114).
Regarding claim 8, Moran, as modified by HEIDTMANN in the rejection of claim 7 hereinabove, further teaches wherein the shell comprises a rear cavity at the rear of the shell (HEIDTMANN See e.g., FIG. 2b, where the space behind the backward angled portion of the rear of the shell forms a rear cavity), and the at least one of the air supply duct or … are located in the rear cavity (Moran See e.g., FIG. 3 element 132).
Regarding claim 9, Moran, as modified by HEIDTMANN in the rejection of claim 1 hereinabove, further teaches wherein the shell comprises a first end wall (HEIDTMANN See e.g., annotated FIG. 2b hereinabove), defining the rear of the shell (HEIDTMANN See e.g., annotated FIG. 2b hereinabove), the first end wall of the shell is nonplanar (HEIDTMANN See e.g., annotated FIGS. 1 & 2b hereinabove), the first end wall of the frame is nonplanar (Moran See e.g., FIG. 3 element 166), and the first end wall of the shell has a complementary shape to (HEIDTMANN See e.g., FIG. 2b elements 40, the backward leaning portion of element 44 & the lower vertical portion of 44), and is nested with, the first end wall of the frame (Moran FIG. 3 elements 166 and its parts 212, 210, & 214).
Regarding claim 10, Moran, as modified by HEIDTMANN in the rejection of claim 9 hereinabove, further teaches wherein the first end wall of the shell (HEIDTMANN See e.g., FIG. 2b) is coupled to the first end wall of the frame (Moran FIG. 3 element 166)
Regarding claim 12, Moran, as modified by HEIDTMANN in the rejection of claim 1 hereinabove, further teaches wherein;
the shell comprises a base (HEIDTMANN See e.g., FIG. 2b element 56), configured to be mounted to a cabin floor of the aircraft (HEIDTMANN See e.g., FIG. 2b element 56; ¶ [0040], “The legs 46 and 48 of the lower partition wall section 38 furthermore comprise a fastening fitting 56, which is connectable to the floor rails 8.”),
the frame comprises a base (Moran See e.g., FIG. 3 element 160), configured to be mounted to the cabin floor of the aircraft, and
the forward section of the frame is provided at the base of the frame (Moran See e.g., FIG. 3 elements 214 & 160).
Regarding claim 13, Moran, as modified by HEIDTMANN in the rejection of claim 1 hereinabove, further teaches wherein the first end wall of the frame comprises a rear section rearward of the forward section (Moran See e.g., FIG. 3 element 212), and the shell (HEIDTMANN See e.g., annotated FIG. 2b hereinabove) abuts against the rear section of the first end wall of the frame (Moran See e.g., FIG. 3 element 214).
Regarding claim 14, Moran, as modified by HEIDTMANN in the rejection of claim 1 hereinabove, further teaches wherein the first end wall of the frame comprises a jogged portion (Moran See e.g., FIG. 3 element 210), and a rear of the shell comprises a jogged portion (HEIDTMANN See e.g., FIG. 2b the backward leaning portion of element 44), nesting with the jogged portion of the first end wall of the frame (in the combination as described in similarly claimed limitation is claim 9 hereinabove).
Regarding claim 15, Moran, as modified by HEIDTMANN in the rejection of claim 1 hereinabove, further teaches wherein the first end wall of the frame comprises an upper section (Moran See e.g., FIG. 3 element 212), a lower section (Moran See e.g., FIG. 3 element 214), and a transition section (Moran See e.g., FIG. 3 element 210) between the upper section and the lower section (Moran See e.g., FIG. 3 elements 212, 210, & 214), the transition section defining a jogged portion, the lower section defining the forward section of the frame, the transition section and the upper section being rearward of the lower section, the shell extending along the transition section and the upper section over the lower section (HEIDTMANN annotated See e.g., FIG. 2b hereinabove).
Regarding claim 16, Moran teaches an aircraft monument for use in a cabin of an aircraft, the aircraft monument comprising:
a monument assembly (See e.g., FIG. 3 element 104) comprising a frame (See e.g., FIG. 3, where the walls that surround the monument 104 teach a frame), the frame comprising a plurality of walls (See e.g., FIGS. 2 & 3 elements 160, 162, 164, 166), defining a compartment (See e.g., FIG. 3 element 102, 108, 204), the plurality of walls comprising a first end wall (See e.g., FIG. 3 element 166) that comprises a jogged portion (See e.g., FIG. 3 element 210), and the first end wall comprises an upper section (See e.g., FIG. 3 element 212), a lower section (See e.g., FIG. 3 element 214), and a transition section between the upper section of the first end wall of the frame and the lower section of the first end wall of the frame (See e.g., FIG. 3 element 210), wherein the transition section of the first end wall of the frame defines the jogged portion of the first end wall of the frame (See e.g., FIG. 3 element 210), an upper intersection between the transition section of the first end wall of the frame and the upper section of the first end wall of the frame is at a rearward plane (See e.g., FIG. 3 elements 212 & 210), a lower intersection between the transition section of the first end wall of the frame and the lower section of the first end wall of the frame is at a forward plane that is laterally offset forward of the (See e.g., FIG. 3, where the intersection at elements 210 & 214), and the compartment is defined rearward of at least one of the upper section of the first end wall of the frame and the lower section of the first end wall of the frame (See e.g., FIG. 3 element 102); and
a seat assembly (See FIG. 3 elements 114) that comprises … a passenger seat (See FIG. 3 elements 114).
But, Moran does not teach the seat assembly comprising a shell … the shell at least partially surrounding the passenger seat, wherein the shell comprises a rear with a jogged portion, and the rear of the shell comprises an upper section, a lower section, and a transition section, the upper section extending along the upper section of the first end wall of the frame, the lower section extending along the lower section of the first end wall of the frame, and the transition section extending along the transition section of the first end wall of the frame; wherein: the transition section of the shell extends between the upper section of the shell and the lower section of the shell and defines the jogged portion of the shell, the upper section of the shell is rearward of the forward plane, and the lower section of the shell being positioned forward of the forward plane.
EXAMINER NOTE:
In order to make the rejection of the following claim 16 limitations clear, and have it make sense, certain portions of the following mappings of the claim limitations are recited from Moran and are indicated as such, to make it clear that the shell of HEIDTMANN is being mapped in combination with Moran.
However, HEIDTMANN teaches the seat assembly (See e.g., FIGS. 1 & 2a elements 6, 24, & 42) comprising a shell (See e.g., FIGS. 1 & 2a-2b elements 16 & 36; ¶s [0039]-[0040], which disclose that shells 16 and 36 are the same shell) … the shell at least partially surrounding (See e.g., FIGS. 1 & 2a element 6), wherein the shell comprises a rear with a jogged portion (See e.g., FIG. 2b the backward leaning portion of element 44), and the rear of the shell comprises an upper section (See e.g., FIG. 2b element 40), a lower section (See e.g., FIG. 2b the lower vertical portion of 44), and a transition section (See e.g., FIG. 2b the backward leaning portion of element 44), the upper section extending along the upper section of the first end wall of the frame (Moran See e.g., FIG. 3 element 212), the lower section extending along the lower section of the first end wall of the frame (Moran See e.g., FIG. 3 element 214), and the transition section (Moran See e.g., FIG. 3 element 210) extending along the transition section of the first end wall of the frame;
wherein:
the transition section of the shell (See e.g., FIG. 2b the backward leaning portion of element 44) extends between the upper section of the shell (See e.g., FIG. 2b element 40) and the lower section of the shell (See e.g., FIG. 2b the lower vertical portion of 44) and defines the jogged portion of the shell (See e.g., FIG. 2b the backward leaning portion of element 44),
the upper section of the shell (See e.g., FIG. 2b element 40) is rearward of the forward plane (Moran See e.g., FIG. 3, where an invisible vertical plane from the bottom of section 214 to the top wall teaches a forward plane), and
the lower section of the shell (See e.g., FIG. 2b the backward leaning portion of element 44) being positioned forward of the forward plane (Moran See e.g., FIG. 3, where an invisible vertical plane from the bottom of section 214 to the top wall teaches a forward plane).
HEIDTMANN (See e.g., ¶ [0039]).
Regarding claim 17, Moran, as modified by HEIDTMANN in the rejections of claim 16 hereinabove, further teaches wherein:
the shell defines a rear cavity rearward of an outer surface of the shell (HEIDTMANN See e.g., annotated FIG. 2b hereinabove & Moran FIG. 3 element 214, in the combination, the backward leaning part of element 44 of HEIDTMANN placed between the seat 114 and jogged portion 214 of Moran defines a rear cavity rearward of an outer surface of the shell, an outer surface of the shell), and
the lower section of the first end wall of the frame extends into the rear cavity (Moran See e.g., FIG. 3 element 214).
Regarding claim 18, Moran, as modified by HEIDTMANN in the rejections of claim 16 hereinabove, further teaches wherein:
the shell comprises a first end wall defining the rear of the shell a first end wall comprising a rear (HEIDTMANN See e.g., annotated FIGS. 1 & 2b hereinabove),
the first end wall of the shell is nonplanar (HEIDTMANN See e.g., annotated FIGS. 1 & 2b hereinabove),
the first end wall of the frame is nonplanar (Moran See e.g., FIG. 3 element 166), and
the first end wall of the shell has a complementary shape to (HEIDTMANN See e.g., FIG. 2b elements 40, the backward leaning portion of element 44 & the lower vertical portion of 44), and is nested with, the first end wall of the frame (Moran FIG. 3 elements 166 and its parts 212, 210, & 214).
Regarding claim 19, Moran, as modified by HEIDTMANN in the rejections of claim 16 hereinabove, further teaches wherein the first end wall of the frame comprises a rear section rearward of a forward section (Moran See e.g., FIG. 3 element 212), the shell (HEIDTMANN See e.g., annotated FIG. 2b hereinabove) abutting against the rear section of the first end wall of the frame (Moran See e.g., FIG. 3 element 214).


Claims 1 and 5 is/are rejected under 35 USC § 103 as being unpatentable over Moran, and further in view of Gill et al., U.S. Patent Application Publication 2018/0009531 A1 (hereinafter called Gill ‘531).
Regarding claim 1, Moran teaches an aircraft monument for use in a cabin of an aircraft, the aircraft monument comprising:
a monument assembly (See e.g., FIG. 3 element 104) comprising a frame (See e.g., FIG. 3, where the walls that surround the monument 104 teach a frame), the frame comprising a plurality of walls (See e.g., FIGS. 2 & 3 elements 160, 162, 164, 166), defining a compartment (See e.g., FIG. 3 element 102, 108, 204), the plurality of walls comprising a first end wall (See e.g., FIG. 3 element 166) that comprises a forward section of the frame (See e.g., FIG. 3 element 214) at a forward plane of the frame (See e.g., FIG. 3, where an invisible vertical plane from the bottom of section 214 to the top wall teaches a forward plane), the compartment being defined rearward of the forward section of the frame (See e.g., FIG. 3 element 102); and
a seat assembly forward of the frame (See e.g., FIG. 3 element 114), the seat assembly comprising … a passenger seat (See e.g., FIG. 3 element 114).
But, Moran does not teach the seat assembly comprising a shell … the shell at least partially surrounding the passenger seat, wherein a rear of the shell is located rearward of the forward plane of the frame and above a portion of the compartment of the monument assembly.
EXAMINER NOTE:
In order to make the rejection of the following claim 1 limitations clear, and have it make sense, certain portions of the following mappings of the claim limitations are recited from Moran and are indicated as such, to make it clear that the shell of Gill is being mapped in combination with Moran.
(See e.g., FIG. 2 element 1608) … the shell at least partially surrounding the passenger seat (See e.g., FIG. 2 element 1608, 1602, 1604, & 1606; ¶ [0031]), wherein a rear of the shell (See e.g., FIG. 3 element 1608) is located rearward of the forward plane of the frame (Moran See e.g., FIG. 3 element 214) and above a portion of the compartment of the monument assembly (Gill ‘531 See e.g., FIG. 3 element 1608, where the top of 1608 located at the footwell of the shell (as shown in FIG. 2) is above the floor of the lavatory 104 (shown in FIG. 2), therefore, the combination of Moran and Gill teach a rear of the shell is located rearward of the forward plane of the frame and above a portion of the compartment of the monument assembly).
Thus, it would have been obvious to a person of ordinary skill in the art, having the art of Moran and Gill ‘531 before him before the effective filing date of the claimed invention, to modify the invention of Moran to include the seat assembly comprising a shell … the shell at least partially surrounding the passenger seat, wherein a rear of the shell is located rearward of the forward plane of the frame and above a portion of the compartment of the monument assembly, as taught in the analogous art of Gill ‘531.  One would have been motivated to make such a combination, to achieve the predictable result of gaining additional longitudinal space within the cabin of the cabin arrangement, as taught in Gill ‘531 (See e.g., ¶ [0043]).
Regarding claim 5, Moran, as modified by Gill ‘531 in the rejection of claim 1 hereinabove, further teaches wherein the rear of the shell is open (Gill ‘531 See e.g., ¶ [0033]) and coupled to the first end wall of the frame (Moran See e.g., FIG. 3 element 166) to close the shell from behind the shell (Gill ‘531 See e.g., ¶ [0033]).


Claim 11 is/are rejected under 35 USC § 103 as being unpatentable over Moran, and further in view of HEIDTMANN, and further in view of Gill ‘408.
Regarding claim 11, Moran, as modified by HEIDTMANN in the rejection of claim 1 hereinabove, further teaches wherein:
the frame comprises a side wall (Moran See e.g., ¶ [0026], “… the galley monument 104 may only include side walls 168 along the exterior sides of the galley monument 104 …”), perpendicular to the first end wall of the frame (Moran See e.g., ¶ [0026], “… the galley monument 104 may only include side walls 168 along the exterior sides of the galley monument 104 …”),
the shell (HEIDTMANN See e.g., FIGS. 1 & 2a-2b elements 16 & 36; ¶s [0039]-[0040], which disclose that shells 16 and 36 are the same shell).
But neither Moran nor HEIDTMANN teaches the shell comprises a side wall, integral with the side wall of the frame, and the side wall of the frame and the side wall of the shell are seamless between the frame and the shell.
However, Gill ‘408 teaches the shell comprises a side wall, integral with the side wall of the frame, and the side wall of the frame and the side wall of the shell are seamless between the frame and the shell (See e.g., annotated FIG. 8 herein below).
Thus, it would have been obvious to a person of ordinary skill in the art, having the art of Moran, HEIDTMANN, and Gill ‘408 before him before the effective filing date of the claimed invention, to modify the combined invention of Moran and HEIDTMANN to include the shell comprises a side wall, integral with the side wall of the frame, and the side wall of the frame and the side wall of the shell are seamless between the frame and the shell, as taught in the analogous art of Gill ‘408.  One would have been motivated to make such a combination, to achieve the predictable result of providing enhanced privacy for the passenger.


    PNG
    media_image3.png
    790
    1192
    media_image3.png
    Greyscale



Response to Arguments
Applicant’s arguments, see Remarks pages 11-12 and 15-18, filed 05/03/2021, with respect to the rejection(s) of claim(s) 1, 16, and 20 under 35 USC § 102 and 35 USC § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of 35 USC § 102 and 35 USC § 103.  The rejections of these claims are as set forth hereinabove in the instant Office Action.



Conclusion
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to TERRI L FILOSI whose telephone number is (571)270-1988.  The Examiner can normally be reached on Monday-Friday 7:00 AM -3:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Timothy D. Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/TERRI L FILOSI/Examiner, Art Unit 364403 June 2021

/Nicholas McFall/Primary Examiner, Art Unit 3644